Case: 1:21-cv-00180-MWM-SKB Doc #: 26 Filed: 08/23/21 Page: 1 of 4 PAGEID #: 113




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

SHONDA CRISP,                                                   Case No. 1:21-cv-180

       Plaintiff,
                                                                McFarland, J.
               v.                                               Bowman, M.J.

NEW BEGINNINGS BEHAVIORAL
HEALTH, LLC, et al.,

       Defendants.

                          REPORT AND RECOMMENDATION

       I.      Background

       Plaintiff Shonda Crisp initiated this lawsuit on March 17, 2021, alleging that the

Defendants violated the Fair Labor Standards Act, the Ohio Minimum Wage Act, and the

Ohio Prompt Pay Act when they failed to pay her state and federally required minimum

wages for all hours worked, and failed to pay her overtime wages for hours worked in

excess of forty hours per week. (Doc. 1). On June 10, 2021, Plaintiff moved for the entry

of default judgment against the four named Defendants, which motion has been referred

to the undersigned for initial consideration.    (Docs. 3, 25).     The undersigned now

recommends that Plaintiff’s motion be GRANTED.

       II.     Analysis

       In order to obtain a default judgment under Federal Rule of Civil Procedure 55, a

plaintiff first must request an entry of default from the Clerk of Courts. Fed. R. Civ. P.

55(a). Plaintiff accomplished that in this case. After Defendants failed to appear, Plaintiff

sought, and the Clerk of Court filed, entries of default against all four Defendants: New




                                             1
Case: 1:21-cv-00180-MWM-SKB Doc #: 26 Filed: 08/23/21 Page: 2 of 4 PAGEID #: 114




Beginnings Behavioral Health, LLC, Karen Waddle, Tina Howell, and Sherrie Howell.1

(See Docs. 15-20, 23-24).

         Upon the Clerk's entry of default, the complaint's factual allegations regarding

liability are taken as true, but the amount of damages must be proven. However, in

appropriate cases, a court may determine the amount of damages without a hearing.

         Rule 55(b)(2) provides that a district court “may” hold a hearing on a motion
         for default judgment when necessary to “conduct an accounting,” or
         “determine the amount of damages.” In other words, the Rule, “by its terms,
         allows but does not require the district court to conduct an evidentiary
         hearing.” Vesligaj v. Peterson, 331 F. App'x 351, 354 (6th Cir. 2009)
         (citing Fustok v. ContiCommodity Servs., Inc., 873 F.2d 38, 40 (2d Cir.
         1989) (“[I]t was not necessary for the District Court to hold a hearing, as
         long as it ensured that there was a basis for the damages specified in
         a default judgment.”)). The Court finds an evidentiary hearing unnecessary
         in this case.

Mickens v. Sweet Twist Frozen Yogurt, LLC, 2021 WL 2069762, at *2 (S.D. Ohio May 24,

2021).      In the case presented, Plaintiff’s motion is well-supported not only by a

memorandum that contains appropriate citation to case law and to statutory authority, but

by Plaintiff’s Declaration, a “Damages Chart,” and the Declaration of counsel. (Docs. 25-

1, 25-2, 25-3). In addition, Plaintiff has tendered a Proposed Entry of Default Judgment

that sets forth all relevant facts, including her damages. (Doc. 25-4). In the interest of

judicial economy, the undersigned incorporates the language of the Proposed Entry of

Default Judgment (Doc. 25-4) into this Report and Recommendation as if restated in its

entirety.




1
 Plaintiff alleges that all four Defendants are liable for each claim. A covered employer “includes any person
acting directly or indirectly in the interest of an employer in relation to an employee.” 29 U.S.C. § 203(d).
Under Department of Labor regulations, an employee may be jointly employed by two entities [or persons],
each of which is responsible for complying with the FLSA. 29 C.F.R. § 791.2


                                                      2
Case: 1:21-cv-00180-MWM-SKB Doc #: 26 Filed: 08/23/21 Page: 3 of 4 PAGEID #: 115




       III.   Conclusion and Recommendation

       Based upon the above analysis and the additional facts and analysis included in

Plaintiff’s Proposed Default Judgment (Doc. 25-4),       IT IS RECOMMENDED THAT

Plaintiff’s motion for the entry of default judgment (Doc. 25) be GRANTED, with judgment

to be entered against all four Defendants, jointly and severally, in the total amount of

$14,095.55, which sum includes unpaid overtime wages equal to $5,309.94, liquidated

damages equal to $5,309.94, treble damages equal to $3,157.07, and an Ohio Prompt

Pay Act award of $318.60. (See Doc. 25-2). Additionally, Plaintiff’s request for attorney’s

fees and expenses in the amount of $7,084.66 should be granted. (See Doc. 25-3).



                                                        s/ Stephanie K. Bowman
                                                        Stephanie K. Bowman
                                                        United States Magistrate Judge




                                            3
Case: 1:21-cv-00180-MWM-SKB Doc #: 26 Filed: 08/23/21 Page: 4 of 4 PAGEID #: 116




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

SHONDA CRISP,                                                Case No. 1:21-cv-180

      Plaintiff,
                                                             McFarland, J.
              v.                                             Bowman, M.J.

NEW BEGINNINGS BEHAVIORAL
HEALTH, LLC, et al.,

      Defendants.

                                        NOTICE

      Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on

timely motion by either side for an extension of time. All objections shall specify the

portion(s) of the R&R objected to, and shall be accompanied by a memorandum of law in

support of the objections. A party shall respond to an opponent’s objections within

FOURTEEN DAYS after being served with a copy of those objections. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas

v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                           4
